Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-19-1997

In Re: Tutu Wells
Precedential or Non-Precedential:

Docket 96-7385,96-7392




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"In Re: Tutu Wells" (1997). 1997 Decisions. Paper 197.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/197


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 19, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NOS. 96-7385, 96-7386, 96-7387, 96-7388
96-7389, 96-7390, 96-7391, 96-7392

IN RE: TUTU WELLS CONTAMINATION LITIGATION

ESSO STANDARD OIL S.A. LTD.; ESSO VIRGIN ISLANDS,
INC.; ESSO STANDARD OIL CO., (PUERTO RICO)
APPELLANTS IN NO. 96-7385

GOLDMAN, ANTONETTI & CORDOVA; FRANCIS TORRES,
ESQUIRE; JOSE CEPEDA, ESQUIRE
APPELLANTS IN NO. 96-7386

EUGENIO C. ROMERO, AN ATTORNEY AT LAW,
APPELLANT IN NO. 96-7387

L'HENRI, INC.,
APPELLANT IN NO. 96-7388

RHODA HARTHMAN; CHARLOTTE A. LABARRE; ALBERT
E. HARTHMAN; ARTHUR E. HARTHMAN; AUSTIN E.
HARTMAN; EDGAR A. HARTHMAN; SAMMY E.
HARTHMAN; P.I.D., INC.; TUTU SERVICES, LIMITED,
APPELLANTS IN NO. 96-7389

RAMSAY MOTORS, INC.,
APPELLANT IN NO. 96-7390

TEXACO INC.; TEXACO CARIBBEAN, INC.;
VERNON MORGAN,
APPELLANTS IN NO. 96-7391

FOUR WINDS PLAZA PARTNERSHIP,
APPELLANTS IN NO. 96-7392
On Appeal From the United States District Court
of the Virgin Islands
Division of St. Thomas
(D.C. Civ. No. 89-cv-00107)

Argued: March 11, 1997

Before: BECKER, SCIRICA, and ALITO, Circuit Judges.

(Opinion Filed: July 22, 1997)

ORDER AMENDING OPINION

The opinion in the above case filed July 22, 1997 is
hereby amended as follows:

1. On page 21, line 36, the following should be added
after the ")" and before the ".": "; see also Rule 11 in
Transition: The Report of the Third Circuit Task Force on
Federal Rule of Civil Procedure 11 34 (Stephen B. Burbank
reporter, 1989) [hereinafter "Burbank"]".

2. On page 37, line 20, the following should be added
after "altogether.": "See Burbank, supra at 40-41."

BY THE COURT:

/s/ Edward R. Becker
  CIRCUIT JUDGE

DATED: August 19, 1997

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit

                                 2